  Case 18-35437        Doc 37    Filed 09/18/19 Entered 09/18/19 14:49:34          Desc Main
                                   Document     Page 1 of 8


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                            )        In Chapter 7
                                                  )        Case No. 18 B 35437
STEVEN D. ZARLING,                                )        Honorable LaShonda A. Hunt
                                                  )        Motion Date: September 26, 2019
            Debtor.                               )        Motion Time: 10:00 a.m.

                                      NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on September 26, 2019, at the hour of 10:00 a.m., a
Linda Nelson’s Combined Motion To Extend Time For Filing Objection To Discharge
And/Or Dischargeability Pursuant To 11 U.S.C. §§ 727 And 523 And Motion To Compel
shall be heard before the Honorable LaShonda A. Hunt of the United States Bankruptcy Court
for the Northern District of Illinois, Courtroom 719, 219 South Dearborn, Chicago, Illinois. A
copy of same is attached hereto and thereby served upon you. You may appear if you so see fit.

                                                           GOLAN CHRISTIE TAGLIA LLP


                                     AFFIDAVIT OF SERVICE

        I, Robert R. Benjamin, an attorney, certify that I caused the foregoing Notice of Motion
and Combined Motion To Extend Time For Filing Objection To Discharge And/Or
Dischargeability Pursuant To 11 U.S.C. §§ 727 And 523 And Motion To Compel to be served
upon the parties who receive notice via CM/ECF, by e-mail and first class mail postage prepaid
sent from 70 W. Madison Street, Suite 1500, Chicago, IL 60602 on September 18, 2019.


                                                           /s/Robert R. Benjamin
                                                            Robert R. Benjamin
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Movant
70 W. Madison Street, Suite 1500
Chicago, Illinois 60602
312-263-2300
 Case 18-35437      Doc 37   Filed 09/18/19 Entered 09/18/19 14:49:34          Desc Main
                               Document     Page 2 of 8


                                    SERVICE LIST

Richard J Mason                              Steven D. Zarling
McGuire Woods LLP                            c/o David M Siegel
77 West Wacker Drive                         David M. Siegel & Associates
Suite 4100                                   790 Chaddick Drive
Chicago, IL 60601                            Wheeling, IL 60090
Via CM/ECF                                   Via CM/ECF

PRA Receivables Management, LLC              Alexian Brothers Medical Center
PO Box 41021                                 800 Biesterfield Rd.
Norfolk, VA 23541                            Elk Grove Village, IL 60007
Via CM/ECF                                   Via Regular Mail

Bank of America                              Barclays Bank Delaware
Bankruptcy Department                        125 S. West St.
PO Box 982284                                Wilmington, DE 19801
El Paso, TX 79998-2238                       Via Regular Mail
Via Regular Mail

Capital One                                  Cap1/Best Buy
1500 Capital One Way                         PO Box 6497
Richmond, VA 23060                           Sioux Falls, SD 57117
Via Regular Mail                             Via Regular Mail

Care Rehab & Orthopaedic Products            Chase
PO Box 580                                   PO Box 15298
Mc Lean, VA 22101                            Wilmington, DE 19850
Via Regular Mail                             Via Regular Mail

Citi                                         Citi
PO Box 6500                                  PO Box 6241
Sioux Falls, SD 57117-6500                   Sioux Falls, SD 57717
Via Regular Mail                             Via Regular Mail

Citibank NA                                  Commerce Bank
PO Box 769006                                PO Box 411036
San Antonio, TX 78245                        Kansas City, MO 64141-1036
Via Regular Mail                             Via Regular Mail

Commerce Bank                                Commerce Bank
PO Box 419248                                1045 Executive Parkway
Kansas City, MO 64141                        St. Louis, MO 63141
Via Regular Mail                             Via Regular Mail




                                         2
  Case 18-35437      Doc 37      Filed 09/18/19 Entered 09/18/19 14:49:34          Desc Main
                                   Document     Page 3 of 8


Creditors Discount & Audit (RETA)                Discover Bank
415 E. Main St.                                  PO Box 15316
PO Box 213                                       Wilmington, DE 19850
Streator, IL 61364                               Via Regular Mail
Via Regular Mail

Dr. Grochowski                                   Fingerhut
911 N. Plum Grove Rd. Unit B                     PO Box 1250
Schaumburg, IL 60173                             Saint Cloud, MN 56395-1250
Via Regular Mail                                 Via Regular Mail

FINGERHUT/WEBBANK                                Glen Oaks Hospital
6250 Ridgewood Rd.                               PO Box 4657
Saint Cloud, MN 56303                            Hinsdale, IL 60522
Via Regular Mail                                 Via Regular Mail

Illinois Bone & Joint                            Illinois Spine Institute
135 S LaSalle Dpt. 1052                          1990 E. Algonquin Rd.
Chicago, IL 60674-1052                           Schaumburg, IL 60173
Via Regular Mail                                 Via Regular Mail

Midwest Sports Medicine                          O'Connor Nakos
901 W. Biesterfield Rd., Ste. 300                120 North LaSalle Street, 35th Floor
Elk Grove Village, IL 60007                      Chicago, IL 60602
Via Regular Mail                                 Via Regular Mail

OAD Orthopaedics Ltd                             Partners in Primary Care
27650 Ferry Rd                                   1545 Hicks Rd.
Warrenville, IL 60555                            Rolling Meadows, IL 60008
Via Regular Mail                                 Via Regular Mail

Radiological Consult. of Woodstook               Rehabilitation Institute of Chicago
9410 Compubill Drive                             1030 N. Clark St., #500
Orland Park, IL 60462                            Chicago, IL 60610
Via Regular Mail                                 Via Regular Mail

Rush University Medical Center                   Sears/CBNA
Rush Behavioral Systems                          P.O. BOX 6282
2001 Butterfield Rd., #220                       Sioux Falls, SD 57117
Downers Grove, IL 60515                          Via Regular Mail
Via Regular Mail

Sherman Hospital                                 Capital One Bank
PO Box 582663                                    10700 Capital One Way
Modesto, CA 95358                                Richmond, VA 23060
Via Regular Mail                                 Via Regular Mail


                                             3
 Case 18-35437     Doc 37   Filed 09/18/19 Entered 09/18/19 14:49:34    Desc Main
                              Document     Page 4 of 8


Syncb/Amazon PLCC                           Discover Bank
PO Box 965015                               PO Box 3025
Orlando, FL 32896-5015                      New Albany, OH 43054
Via Regular Mail                            Via Regular Mail

Syncb/Car Care Easypay                      Syncb/Care Credit
PO Box 965001                               PO Box 965061
Orlando, FL 32896                           Orlando, FL 32896-5061
Via Regular Mail                            Via Regular Mail

Syncb/Pay Pal                               Syncb/Sam’s Club DC
PO Box 965005                               PO Box 965060
Orlando, FL 32896-5005                      Orlando, FL 32896-5060
Via Regular Mail                            Via Regular Mail

Syncb/Walmart                               Synchrony Bank
PO Box 965024                               c/o PRA Receivables Management, LLC
Orlando, FL 32896-5021                      PO Box 41021
Via Regular Mail                            Norfolk, VA 23541
                                            Via Regular Mail




                                        4
  Case 18-35437          Doc 37   Filed 09/18/19 Entered 09/18/19 14:49:34            Desc Main
                                    Document     Page 5 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                )       In Chapter 7
                                                      )       Case No. 18 B 35437
STEVEN D. ZARLING,                                    )       Honorable LaShonda A. Hunt
                                                      )       Motion Date: September 26, 2019
              Debtor.                                 )       Motion Time: 10:00 a.m.

                  COMBINED MOTION TO EXTEND TIME FOR
         FILING OBJECTION TO DISCHARGE AND/OR DISCHARGEABILITY
         PURSUANT TO 11 U.S.C. §§ 727 AND 523 AND MOTION TO COMPEL

         Creditor, Linda Nelson (“Ms. Nelson”), by and through their attorneys, Robert R.

Benjamin, Beverly A. Berneman and Anthony J. D’Agostino of GOLAN CHRISTIE TAGLIA

LLP, request that the Court enter their proposed order extending the last date for filing an

objection to the discharge and/or dischargeability of Debtor, Steven D. Zarling, and compel

compliance with the Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 2004 Subpoena

served upon Debtor. In support thereof, Ms. Nelson states as follows:

                                     JURISDICTION AND VENUE

         1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1331.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

         2.      The statutory predicate for the relief requested in this Motion is Federal Rules of

Bankruptcy Procedure 4004(b) and 9016.

                                        RELIEF REQUESTED

         3.      On December 26, 2018, Debtor filed a voluntary petition for relief under Chapter

7 of Title 11 of the Bankruptcy Code (“Petition”) as an individual.




                                                  5
  Case 18-35437        Doc 37   Filed 09/18/19 Entered 09/18/19 14:49:34            Desc Main
                                  Document     Page 6 of 8


       4.      After Debtor’s initial Section 341 Meeting of Creditors (the “341 Meeting”) on

January 29, 2019, Debtor filed amended bankruptcy schedules on February 6, 2019 disclosing a

February 2018 workers’ compensation settlement in the amount of $39,810.82 (the “Settlement

Funds”). The 341 Meeting has been continued from time to time to permit further study by the

Trustee.

       5.      The original last day to file an objection to the discharge and/or dischargeability

was April 1, 2019. On April 10, 2019, this Court entered an order granting Ms. Nelson’s first

motion to extend the Objection Deadline (the “Objection Deadline”) to June 1, 2019. [Dkt. No.

15.] On May 30, 2019, this Court entered an order granting Ms. Nelson’s second motion to

extend the Objection Deadline to July 1, 2019. [Dkt. No. 22.] On July 3, 2019, this Court entered

an order granting Ms. Nelson’s third motion to extend the Objection Deadline to September 27,

2019. [Dkt. No. 28.]

       6.      Pursuant to Rule 4004(b), the Court may, on the motion of any party in interest,

after notice and a hearing, for cause extend the time to file a complaint objecting to discharge,

which motion shall be filed before the time has expired.

       7.      On June 7, 2019, Nelson issued a Subpoena for Rule 2004 Examination to the

Debtor requiring the production of documents on or before July 1, 2019 and setting an

examination date of July 8, 2019 (the “Subpoena”). A copy of the Notice of Subpoena and

Subpoena are attached hereto as Exhibit A. Debtor responded, in part, to the Subpoena on July

2, 2019.

       8.      After completing a review of Debtor’s responses to the document production

portion of the Subpoena, Ms. Nelson observed several deficiencies, notably, that the Settlement

Funds were not deposited in the only bank account disclosed for the Debtor and several of the




                                                6
  Case 18-35437         Doc 37      Filed 09/18/19 Entered 09/18/19 14:49:34         Desc Main
                                      Document     Page 7 of 8


responses were based on counsel for Debtor’s understanding of whether responsive documents

exist. These responses are insufficient. A copy of Debtor’s written response to the Subpoena is

attached hereto as Exhibit B.

        9.      In an effort to meet and confer regarding the Debtor’s responses, on September 4,

2019, Counsel for the Trustee and Ms. Nelson, Mr. Anthony D’Agostino (“Mr. D’Agostino”),

contacted counsel for the Debtor, Mr. Michael Colter (“Mr. Colter”) via email to request that

Debtor supplement his document production and to schedule an examination for the week of

September 16, 2019. Mr. D’Agostino sent a follow up inquiry on September 12, 2019.

        10.     On September 13, 2019, Mr. D’Agostino attempted to reach Mr. Colter via

telephone to discuss Debtor’s responses and the need to schedule an examination under

Bankruptcy Rule 2004 and left a message. On September 17, 2019, Mr. D’Agostino left a second

message for Mr. Colter to discuss Debtor’s responses to the Subpoena.

        11.     Debtor has failed to offer a justifiable reason for his failure and refusal to fully

respond to the Subpoena.

        12.     Ms. Nelson is reluctant to file any objection to discharge and/or dischargeability

without having completed an examination of the Debtor pursuant to Bankruptcy Rule 2004, but

has, thus far, not received Debtor’s cooperation.

         13.    Therefore, cause exists to extend the objection deadline. Otherwise, Ms. Nelson

may be forced to file a premature adversary complaint, which might needlessly increase the costs

of litigation for all interested parties.

        14.     The requested extension is without prejudice to Ms. Nelson’s right to seek a

further extension or Debtor’s right to object thereto.




                                                    7
  Case 18-35437       Doc 37     Filed 09/18/19 Entered 09/18/19 14:49:34           Desc Main
                                   Document     Page 8 of 8


       15.     Notice of this Motion has been served on all parties of record entitled to notice in

the case.

       WHEREFORE, Creditor, Linda Nelson, prays that this Honorable Court enter an order (i)

extending the last date for his to object to Debtor’s discharge and/or dischargeability to and

through November 15, 2019; (ii) compelling Debtor to comply with the Bankruptcy Rule 2004

Subpoena by supplementing his answers and/or certifying the completeness of his responses to

Request Nos. 3 through 6 and 8 through 10 within fourteen (14) days; and (iii) for such other

and further relief as may be appropriate.

Dated: September 18, 2019                            LINDA NELSON,


                                                     By: /s/ Robert R. Benjamin
                                                             One of Her attorneys
Robert R. Benjamin (ARDC #0170429)
Beverly A. Berneman (ARDC # 6189418)
Anthony J. D’Agostino (ARDC # 6299589)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Creditor, Linda Nelson
70 West Madison, Suite 1500
Chicago, Illinois 60602
P: 312-263-2300
rrbenjamin@gct.law
baberneman@gct.law
ajdagostino@gct.law




                                                8
